COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Joan Gottlieb Mendell v. Laurence Scott and Rachel Chaput

Appellate case number:    01-20-00471-CV

Trial court case number: 475348

Trial court:              Probate Court No 1 of Harris County

        On October 8, 2020, appellant Joan Gottlieb Mendell filed an emergency motion for
temporary relief, seeking a stay of the October 19, 2020 trial setting in the underlying case until
such time as the appeals pending before this Court in the above-styled case and in Case No. 01-20-
00578-CV are finally decided. Appellant’s emergency motion for temporary relief is denied.
       It is so ORDERED.

Judge’s signature: /s/ Terry Adams
                    Acting individually      Acting for the Court


Date: October 13, 2020